Case 1:17-cv-02530-CMA-KLM Document 93 Filed 10/29/18 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-02530-CMA-KLM

  KAABOOWORKS SERVICES, LLC,

         Plaintiff,

  v.

  BRIAN PILSL,

         Defendant.


             ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

  ENTERED BY KRISTEN L. MIX, UNITED STATES MAGISTRATE JUDGE.

         This matter is before the Court on Defendant’s Unopposed Motion for

  Appointment of Counsel [#89]1 (the “Motion”). The Motion requests that the Court

  appoint counsel “for the purpose of limited representation to assist Defendant in preparation

  for the upcoming Preliminary Injunction Hearing as well as appearing at the Hearing.”

  Motion [#89] at 2. The Court does not have the power to appoint an attorney without his

  or her consent, Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 310

  (1989), nor does the Court have funds available to pay an attorney who agrees to represent

  an indigent litigant in a civil case. Nevertheless, the Court can seek volunteer counsel to

  represent a pro se party if the Court determines in its discretion that it is appropriate to do

  so. The Clerk of the Court maintains a list of pro se cases for which the Court is seeking



         1
            “[#89]” is an example of the convention the Court uses to identify the docket number
  assigned to a specific paper by the Court’s case management and electronic case filing system
  (CM/ECF). This convention is used throughout this Order.

                                                -1-
Case 1:17-cv-02530-CMA-KLM Document 93 Filed 10/29/18 USDC Colorado Page 2 of 4




  volunteer counsel.    Placement on this list does not mean that a pro se party will

  automatically receive counsel. Rather, placement on the list results in representation being

  secured for the party only if an attorney volunteers to represent him. Because of the

  number of cases on the list and the shortage of volunteer attorneys, placement on the list

  frequently does not result in counsel being obtained. In such circumstances, despite

  placement of his case on the list, a pro se defendant remains responsible for litigating his

  case himself.

         The Court will only seek volunteer counsel for a pro se defendant if consideration

  of the following factors so warrants: (1) the nature and complexity of the action; (2) the

  potential merit of the plaintiff’s claims and the defendant’s defenses; (3) the demonstrated

  inability of the pro se party to retain counsel by other means; and (4) the degree to which

  the interests of justice will be served by appointment of counsel, including the benefit the

  Court may derive from the assistance of the appointed counsel. See also Rucks v.

  Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (citing Williams v. Meese, 926 F.2d 994,

  996 (10th Cir. 1991)). As part of the fourth factor, the Court also considers whether there

  exist any special circumstances such as those in McCarthy v. Weinberg, 753 F.2d 836, 837

  (10th Cir. 1985), where the pro se party was confined to a wheelchair, had poor eyesight,

  suffered from a speech impediment and memory lapses, and had general difficulty in

  communications. See Rucks, 57 F.3d at 979.

         In this case, Defendant has demonstrated his ability to frame facts and defenses.

  The legal issues presented are not overly complex, novel, or particularly difficult to state

  or analyze. Defendant has not provided specific information demonstrating that he has

  been unable to retain an attorney on his own due to financial or other reasons. Although

                                              -2-
Case 1:17-cv-02530-CMA-KLM Document 93 Filed 10/29/18 USDC Colorado Page 3 of 4




  mindful of the difficulties faced by pro se parties, courts and legislating bodies have made

  a distinction between civil and criminal cases regarding the necessity of counsel. See, e.g.,

   Mallard, 490 U.S. at      301 (1989) (“Congress did not intend § 1915[(e] to license

  compulsory appointments of counsel . . . .”); Custard v. Turner, No. 06-cv-01036-WYD-

  CBS, 2008 WL 4838564, at *1 (D. Colo. Nov. 6, 2008) (noting that the court is without

  statutory authority to commit federal funds to “require counsel to represent” an indigent civil

  litigant).

          The Court also notes that Defendant seeks limited representation for purposes of

  the preliminary injunction hearing set for October 30, 2018, and yet the present Motion was

  filed only on October 22, 2018, which, regardless, would not have been enough time for

  Defendant to be placed on the list for counsel, for counsel to be found, for counsel to enter

  an appearance on Defendant’s behalf and to get “up to speed” on the case prior to the date

  of the hearing. Thus, although there are extraordinary circumstances where fundamental

  due process concerns may demand that a defendant be provided with counsel in a civil

  matter, the Court finds that this Defendant’s particular circumstances, at present, do not

  merit the appointment of counsel in this case.

          As a reminder, while the case is pending, it remains Defendant’s legal obligation to

  comply with the Federal Rules of Civil Procedure, the Local Rules in this District, and all

  orders of this Court. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992). The Court

  wishes to ensure that Defendant is aware that he may obtain free legal advice from the

  Colorado Federal Pro Se Clinic. Advice may consist of explanations of legal rights and

  procedures, assistance with drafting pleadings and discovery, and referrals to other

  resources in appropriate cases. Defendant should be aware that clinic staff will not appear

                                                -3-
Case 1:17-cv-02530-CMA-KLM Document 93 Filed 10/29/18 USDC Colorado Page 4 of 4




  in court on behalf of any pro se litigant. Defendant can contact the Colorado Federal Pro

  Se Clinic at 303-380-8786 to make an appointment to speak with a lawyer. Plaintiff may

  also visit http://www.cobar.org/fpsc for additional information.

         Accordingly, based on the foregoing and the entire record in this case, it is hereby

  ORDERED that Defendant’s Motion [#89] is DENIED.



         DATED: October 29, 2018




                                              -4-
